—Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered February 4, 1998, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that prearrest delay deprived him of his constitutional rights to due process and a speedy trial is without merit (see, People v Singer, 44 NY2d 241; People v Sacasa, 214 AD2d 688; People v Applewaite, 192 AD2d 616; *543People v Rosado, 166 AD2d 544). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.